                                                         Case 2:19-cv-01488-JAM-DB Document 37 Filed 02/08/21 Page 1 of 3


                                                1 BARRY VOGEL, STATE BAR NO. 108640
                                                  Bvogel@ljdfa.com
                                                2 LORIE KRUSE, STATE BAR NO. 169365
                                                3 LKruse@ljdfa.com
                                                  LA FOLLETTE, JOHNSON,
                                                4 DeHAAS, FESLER & AMES
                                                  655 University Avenue, Suite 119
                                                5 Sacramento, California 95825-6746
                                                  Telephone (916) 563-3100 • Facsimile (916) 565-3704
                                                6
                                                7 Attorneys for Defendants
                                                    SUTTER HEALTH, SUTTER HEALTH SACRAMENTO
                                                8 SIERRA REGION dba SUTTER MEDICAL CENTER
                                                    SACRAMENTO, and SUTTER VALLEY MEDICAL
                                                9 FOUNDATION dba SUTTER MEDICAL FOUNDATION
 LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                               10
                                                                    UNITED STATES DISTRICT COURT
                                               11
                                                                   EASTERN DISTRICT OF CALIFORNIA
                                               12
                                               13 ERICA CENTENO, ANTHONY                          Civil No.: 2:19-CV-01488-JAM-DB
                                               14 SALDIVAR,
                                               15               Plaintiffs,                       AMENDED STIPULATION AND ORDER
                                                                                                  FOR DISMISSAL AS TO SUTTER HEALTH
                                               16        vs.                                      SACRAMENTO SIERRA REGION DBA
                                               17                                                 SUTTER MEDICAL CENTER
                                                    THE UNITED STATES OF                          SACRAMENTO
                                               18   AMERICA, CARRIE CARLIN, M.D.,
                                                    SUTTER HEALTH, SUTTER
                                               19   MEDICAL CENTER                                TRIAL DATE: 03/28/22
                                                    SACRAMENTO, SUTTER MEDICAL                    ACTION FILED: 08/02/19
                                               20   FOUNDATION, SUTTER MEDICAL
                                               21   GROUP, THE REGENTS OF THE                     Assigned to Hon. John A. Mendez, for all
                                                    UNIVERSITY OF CALIFORNIA,                     purposes including trial
                                               22   DOES 1 through 100, inclusive,
                                               23               Defendants.
                                               24
                                               25        The parties hereto, by and through their counsel of record, hereby stipulate to the dismissal
                                               26 of any and all claims asserted by Plaintiffs, ERICA CENTENO and ANTHONY SALDIVAR,
                                               27 against the defendant SUTTER HEALTH SACRAMENTO SIERRA REGION dba SUTTER
                                               28 MEDICAL CENTER SACRAMENTO, with these parties to bear their own costs and attorneys’
g:\docs\jam\harry
                                                                                                 -1-                          2:19-CV-01488-JAM-DB
\old or signed                                       AMENDED STIPULATION AND ORDER FOR DISMISSAL AS TO SUTTER HEALTH SACRAMENTO SIERRA
orders\19cv1488.                                                       REGION DBA SUTTER MEDICAL CENTER SACRAMENTO
o 020521 docx
                                                          Case 2:19-cv-01488-JAM-DB Document 37 Filed 02/08/21 Page 2 of 3


                                                1 fees with respect to the dismissed claims. Plaintiffs’ claims against all other Defendants remain
                                                2 pending.
                                                3         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                4
                                                    DATED: January 29, 2021                  LA FOLLETTE, JOHNSON, DeHAAS,
                                                5                                            FESLER & AMES
                                                6
                                                7                                            /s/ Lorie Kruse (Auth. 01/28/2021)
                                                                                             LORIE KRUSE
                                                8                                            Attorneys for Defendants Sutter Health Sacramento
                                                                                             Sierra Region dba Sutter Medical Center Sacramento,
                                                9
 LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                                                                             Sutter Valley Medical Foundation dba Sutter Medical
                                               10                                            Foundation and Sutter Health
                                               11 DATED: February _2__ , 2021                UNITED STATES ATTORNEY’S OFFICE
                                               12
                                               13                                            __/s/ Rachel R. Davidson_______________________
                                                                                             RACHEL DAVIDSON
                                               14
                                                                                             Attorneys for Defendant United States of America
                                               15
                                                    DATED: February _5__, 2021               POLLARA LAW GROUP
                                               16
                                               17
                                                                                             _/s/ Dominique A. Pollara ______________________
                                               18                                            DOMINIQUE A. Pollara
                                                                                             Attorneys for Defendant Carrie Carlin, M.D.
                                               19
                                               20 DATED: February _1__, 2021                 SCHMID & VOILES

                                               21
                                                                                             __/s/ Jessica Lamiero______________
                                               22
                                                                                             JESSICA LAMIERO
                                               23                                            Attorneys for Defendant Sutter Medical Group, Inc.
                                               24 DATED: February _1__, 2021                 MURO & LAMPE
                                               25
                                               26                                            __/s/ Veronia Phillipp______________
                                                                                             VERONICA PHILLIPP
                                               27
                                                                                             Attorneys for Defendant The Regents of the University
                                               28                                            of California

g:\docs\jam\harry
                                                                                                 -2-                         2:19-CV-01488-JAM-DB
\old or signed                                       AMENDED STIPULATION AND ORDER FOR DISMISSAL AS TO SUTTER HEALTH SACRAMENTO SIERRA
orders\19cv1488.                                                       REGION DBA SUTTER MEDICAL CENTER SACRAMENTO
o 020521 docx
                                                         Case 2:19-cv-01488-JAM-DB Document 37 Filed 02/08/21 Page 3 of 3


                                               1 DATED: February __3___, 2021          LAW OFFICES OF LAWRENCE PAIKOFF

                                               2
                                                                                       __/s/ Lawrence Paikoff_________________________
                                               3                                       LAWRENCE PAIKOFF
                                               4                                       RICHARD PAIKOFF
                                                                                       Attorneys for Plaintiffs
                                               5
                                               6
                                               7 IT IS SO ORDERED.
                                               8
                                               9    DATED: February 5, 2021             /s/ John A. Mendez
 LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                                                                        THE HONORABLE JOHN A. MENDEZ
                                               10
                                                                                        UNITED STATES DISTRICT COURT JUDGE
                                               11
                                               12
                                               13
                                               14
                                               15
                                               16
                                               17
                                               18
                                               19
                                               20
                                               21
                                               22
                                               23
                                               24
                                               25
                                               26
                                               27
                                               28
g:\docs\jam\harry
                                                                                           -3-                      2:19-CV-01488-JAM-DB
\old or signed                                       AMENDED STIPULATION AND ORDER FOR DISMISSAL AS TO SUTTER HEALTH SACRAMENTO SIERRA
orders\19cv1488.                                                       REGION DBA SUTTER MEDICAL CENTER SACRAMENTO
o 020521 docx
